EXHIBIT 13.2 Condensed Consolidated Statement of Income Three months ended Six months ended (unaudited) June 30 June 30 (millions of Canadian dollars) Revenues Natural Gas Pipelines Oil Pipelines Energy Income from Equity Investments 65 80 Operating and Other Expenses Plant operating costs and other Commodity purchases resold Depreciation and amortization Financial Charges/(Income) Interest expense Interest income and other (5 ) Income before Income Taxes Income Taxes Expense Current 40 38 96 Deferred 44 92 84 Net Income Net Income Attributable to Non-Controlling Interests 21 23 50 53 Net Income Attributable to Controlling Interests Preferred Share Dividends 5 5 11 11 Net Income Attributable to Common Shares See accompanying notes to the condensed consolidated financial statements. SECOND QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [41 Condensed Consolidated Statement of Comprehensive Income Three months ended Six months ended (unaudited) June 30 June 30 (millions of Canadian dollars) Net Income Other Comprehensive Income/(Loss), Net of Income Taxes Change in foreign currency translation gains and losses on investments in foreign operations(1) ) 7 ) Change in fair value of derivative instruments to hedge the net investments in foreign operations(2) ) 23 ) 72 Change in fair value of derivative instruments designated as cash flow hedges(3) 28 ) ) ) Reclassification to Net Income of losses on derivative instruments designated as cash flow hedges(4) 27 22 72 70 Reclassification to Net Income of actuarial losses and prior service costs on pension and other post-retirement benefit plans(5) 4 3 14 5 Other Comprehensive (Loss)/Income of Equity Investments(6) (3
